 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11 ELENA P. RELENTE, an individual,       ) CASE NO.: 2:18!cv!07297!AB!KS
                                          )
12               Plaintiff,               )
                                          )
13         vs.                            ) ORDER
                                          )
14   AD ASTRA RECOVERY SERVICES, )
     INC., a Nevada corporation; and DOES )
15   1 through 10, inclusive,             )
                                          )
16                                        )
                 Defendants.              )
17                                        )
18        TO ALL PARTIES AND THEIR COUNSEL HEREIN:
19        Based upon the foregoing stipulation of the parties, with good cause appearing,
20 IT IS HEREBY ORDERED that the above-captioned case is hereby dismissed in its

21 entirety, with prejudice.

22        IT IS SO ORDERED.
23

24 DATED:         September 10, 2019
25
                                   By:
26                                        HON. ANDRE BIROTTE JR.
                                          U.S. DISTRICT JUDGE
27

28

      2:18!cv!07297!AB!KS                    1                  ORDER
